Citation Nr: 9913536	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In July 1987 and March 1991, the Board denied entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD.  The veteran attempted to reopen his claim, and 
in December 1995, the Board found that new and material 
evidence had been received.  The claim was reopened at that 
time, and remanded to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
appellate review.  


FINDINGS OF FACT

1.  A passive-aggressive personality disorder is not a 
compensable disability within the meaning of legislation 
applicable to VA benefits.  

2.  The veteran does not have a current clear diagnosis of 
PTSD.  


CONCLUSIONS OF LAW

1.  A passive-aggressive personality disorder is not a 
disease or disability for which service connection may be 
granted. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (1998).  Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).

2.  PTSD was not incurred in or aggravated by the veteran's 
period of active military service.  38 U.S.C.A. § 1110 (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered on the PTSD claim is 
whether the veteran has presented evidence of a well-grounded 
claim, that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor. Gaines v. West, at 357; 38 C.F.R. § 
3.304(f)(1998).  

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In Moreau v. Brown, 9 Vet. App. 389 (1996), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") noted that 38 C.F.R. § 
3.304(f) requires three elements to support an award of 
service connection for PTSD: (1) A current medical diagnosis 
of PTSD; (2) medical evidence of a causal nexus between 
current symptomatology and the claimed inservice stressor; 
and (3) credible supporting evidence that the claimed 
inservice stressor occurred.  Further, the Court had held in 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) as a matter of 
law that "if the claimed stressor is not combat- related, 
[the] appellant's lay testimony regarding the inservice 
stressors is insufficient to establish the occurrence of the 
stressor."

In Moreau, the Court, citing the Manual M21-1, paragraph 7.46 
(c) (October 11, 1995), held that "credible supporting 
evidence" of a noncombat stressor "may be obtained from" 
service records or "other sources."  The Court, however, also 
held that, while the Manual M21-1 provisions did not 
expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio mandated that the veteran's testimony by itself 
could not constitute "credible supporting evidence" of the 
actual existence of the noncombat stressor.  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor is a matter solely within the 
province of adjudicatory personnel.  If the adjudicators, 
having given due consideration to all matters of credibility 
raised for the record, conclude that the record establishes 
the existence and character of such an alleged stressor or 
stressors, then and only then, the resolution of the claim 
for service connection for PTSD moves forward to the 
questions of whether the event (or events) was sufficient to 
constitute a stressor for purposes of causing PTSD, and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  The adequacy of the event 
claimed as a stressor and the question of whether the 
diagnostic criteria for PTSD have been met are matters that 
require the input of competent medical evidence.

The Board concludes that the veteran has submitted evidence 
of a well-grounded claim for service connection.  The record 
contains medical reports which contain diagnoses of PTSD, and 
a statement from a social worker relating PTSD to service.  
Thus a diagnosis of PTSD related to service, and the 
veteran's lay statements concerning stressors are sufficient 
to well ground the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  A psychosis may be presumed 
to have been incurred in service if manifested to a 
compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  A personality disorder is not a disease or 
disability for which service connection may be granted. 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).


The Evidence


The veteran's service medical records show that at entrance 
in September 1967, he gave a history of depression and 
excessive worrying.  He underwent a psychiatric consultation 
in April 1969 for suicidal thoughts; no psychiatric diagnosis 
was given.  In June 1970, the veteran underwent a psychiatric 
consultation.  He complained of sleep problems and feared he 
would hurt or kill himself.  A diagnosis of passive 
aggressive personality was noted.  At separation in September 
1971, a history of passive aggressive personality since 
January 1970 was noted.  

The veteran was examined by VA in July 1985.  He described 
stressors in service, including watching a fellow Marine step 
on a land mine in the Guantanamo Bay Area, watching Cuban 
civilians executed for trying to escape and observing dead 
bodies.  The veteran complained of nightmares.  On 
examination, it was noted that he had an inappropriate affect 
and that his style of communication involved considerable 
exaggeration.  The pertinent diagnoses were; alcohol abuse, 
continuous; cannabis abuse, continuous; and mixed personality 
disorder, histrionic and anti-social traits.  On VA 
hospitalization in August 1985, the diagnosis was PTSD, 
chronic; observation for exacerbation, not found.  

The veteran was hospitalized at a VA facility in January 1986 
for a drinking problem, and PTSD with depression was 
diagnosed.  The veteran reported having nightmares about 
Vietnam and the two people he had killed.  He was again 
hospitalized at a VA facility in January 1986 for drug 
dependence treatment.  It was noted that due to a puzzling 
clinical picture, the veteran underwent additional 
consultations.  The diagnosis was dysthymic disorder, alcohol 
dependence.  

In January 1987, the veteran was admitted to a VA facility 
after he complained of being depressed, not sleeping and 
having a decreased appetite.  The veteran admitted to being 
suicidal and having homicidal thoughts in the past.  He 
reported having flashbacks of Vietnam.  It was noted that the 
veteran had a questionable diagnosis and that at times it was 
felt to be PTSD and other times major depression as well as 
alcohol and drug use.  The diagnosis was schizoaffective 
disorder; rule out major depression with psychotic features; 
rule out delayed stress reaction.  

VA outpatient records in 1987 and 1988 show diagnoses of 
PTSD, major depression, depression, rule out bipolar 
disorder, and adjustment disorder.  In April 1987, the Social 
Security Administration (SSA) granted the veteran disability 
benefits for severe schizo-affective disorder with multiple 
substance abuse problems.  On VA hospitalization in December 
1988, schizo-affective disorder and alcohol abuse were found.  
In November 1989, schizophrenia was diagnosed as well as 
substance abuse, alcohol and cocaine, and in December 1989, 
schizo-affective disorder; alcohol dependence and cocaine 
abuse, continuous; and heroin and marijuana abuse in 
remission was found.  Schizo-affective disorder was also 
found in April 1990.  

In June 1990, the veteran appeared at a personal hearing and 
gave testimony in support of his claim.  He stated that he 
had been stationed in Vietnam for one week, where he had to 
wash bodies for embalming.  He stated that he then went to 
Okinawa and then to Cuba where his duty consisted of 
assisting refugees through the mine fields.  He stated that 
he saw people dying when they tried to escape and that he was 
unable to help them.  He stated that he was being treated at 
the Vet Center and described his current symptoms.  A 
complete transcript is of record.  

In November 1990, the veteran was hospitalized at a VA 
facility, after he stopped taking his medication and was 
having flashbacks, insomnia and auditory hallucinations.  The 
discharge diagnosis was, PTSD.  

In June 1993, the veteran testified at a personal hearing at 
the RO.  He described his duties while stationed in Cuba, and 
the witnessing of the deaths of civilians who were trying to 
defect.  The deaths were by drowning, being shot or stepping 
on land mines.  He stated that he was not allowed to help the 
people.  He reported that a service comrade and friend of his 
committed suicide during their stay in Cuba.  He testified 
concerning his current treatment and symptoms.  A complete 
transcript is of record.  

In a statement received by the RO in June 1993, a service 
comrade of the veteran reported that he and the veteran were 
in Cuba when a Marine committed suicide.  He also stated that 
Cuban civilians were shot and drowned trying to defect and 
that the American soldiers were ordered not to assist the 
civilians.  

In a June 1993 letter, a social worker from the Vet Center 
reported that he has been the veteran's primary therapist and 
has been seeing the veteran since 1985.  The social worker 
stated that while the veteran has been unable to document his 
traumatic events, the social worker believed that the veteran 
did have these experiences.  It was reported that the veteran 
has consistently displayed signs and symptoms of PTSD.  The 
social worker reported that the veteran's psychiatric 
condition was complex and that it was beyond the social 
worker's capacity to offer a comprehensive psychiatric 
diagnosis.  He stated that he believed the veteran 
experienced traumatic events in the Marine Corps and as a 
result developed PTSD.  

In March 1997, the veteran was examined by a VA physician.  
It was noted that the claims file was reviewed, including the 
veteran's service medical records.  It was noted that the 
veteran was a vague historian with a significant tendency to 
embellish information.  His military history was discussed as 
was his medical history, and it was noted that currently the 
veteran had sleep disturbance, suicidal thoughts, anger and 
distrust of others.  The examiner diagnosed the following: 
chronic dysthymia, characterological in nature with waxing 
and waning symptoms, highly dependent on psychosocial 
stressors; substance dependency, alcohol, continuous; 
substance abuse/dependency heroine, in remission; substance 
abuse/dependency cocaine, in remission; substance 
abuse/dependency cannabis in remission; substance abuse 
hallucinogens, in remission; and antisocial personality 
disorder.  

The veteran was examined by a VA psychologist in April 1997.  
A complete history was taken and the veteran reported his 
current complaints.  The following psychological tests were 
administered: Psychosocial History Interview (PSOC); MMPI2; 
Beck Depression Inventory (BDI); Mississippi Scale for Combat 
Related PTSD (MISS); Penn Inventory for PTSD (PENN); and Post 
Traumatic Stress Diagnostic Scale (PTS).  On the PSOC, the 
veteran indicated a difficult childhood and diminished social 
life with excessive exposure to violence in civilian life.  
The examiner noted that the MMPI2 profile was invalid since 
there was an over-reporting of psychopathology.  On the BDI 
it was reported that the veteran's responses placed him in 
the severely depressed range.  On the MISS and the PENN it 
was reported that the veteran had scores that were closer to 
the average of a PTSD population than to the psychiatric 
patient control group.  On the PTS, which is a self report 
questionnaire, the veteran was reported to endorse enough 
items to meet the criteria for chronic PTSD with an immediate 
onset.  The examiner stated that the veteran produced an 
invalid profile that indicated an over-reporting of 
psychopathology and that unlike the MMPI2, neither the BDI, 
MISS, PENN nor the PTS has any specific validity scales.  The 
examiner pointed out that the veteran's claims file contained 
a number of discrepancies between the current examination and 
others.  It was stated that the information supported a 
finding of an Axis I finding of an affective disorder and an 
alcohol and drug abuse disorder.  Axis II finding was, 
cluster B personality traits.  The examiner noted several 
inconsistencies in the veteran's given history and the 
medical file.  This included information concerning the 
veteran's history prior to service, combat exposure and 
various experiences in Cuba, treatment shortly after service, 
and history of symptoms.  It was concluded that the veteran's 
case presented a number of inconsistencies and that the 
examiner had no way of validating the veteran's report 
regarding emotionally traumatic events in Cuba.  It was 
stated that the examiner did not understand why these events 
which were so vividly described in the current interview were 
not addressed during the veteran's evaluation in service in 
Cuba.  The examiner noted that the veteran's medical 
treatment was consistent with diagnoses of dysthymic 
disorder, complicated by alcohol abuse; poly substance 
dependence, in remission; rule out chronic pain disorder; and 
cluster B personality traits, by history.  

In an addendum, the VA physician noted that after 
conferencing with the VA psychologist, it was their joint 
opinion that a diagnosis of PTSD was not indicated.  It was 
noted that there was no finding of intrusive thoughts, 
nightmares, or flashbacks.  It was noted that there were 
multiple inconsistencies in the histories provided both 
clinicians and that highly suggested the veteran was 
embellishing symptomatology and information significantly.  

In November 1997, the RO received a statement from the 
individual who was the veteran's Commanding Officer when he 
was in Cuba.  He reported that there were several civilians 
trying to escape that were shot and killed by Castro's army.  
It was also reported that the United States had over 50,000 
mines and a warrant officer and crew who maintained them.  It 
was reported that there was an accident during maintenance of 
the mine field and a man was killed.  It was stated that this 
was not a suicide.  A second statement from the veteran's 
prior commander was received in March 1998.  He stated that 
all Marines stood watch while in Cuba and witnessed the 
civilians trying to escape.  He reported many saw several 
killed, and that none of the Marines were upset about it.  

In a May 1998 statement, the VA psychologist mentioned above 
reported that the claims file now contained a letter from the 
veteran's commanding officer which lent some support to the 
veteran's story even though the letter contained some 
information which was inconsistent with the veteran's 
contentions.  The examiner noted that while the diagnosis of 
a mental disorder was quite clear, the evidence that it was 
PTSD was not as clear.  The examiner stated that he felt 
obligated to give the veteran the benefit of the doubt and he 
diagnosed PTSD.  

In June 1998, the veteran was examined by a panel of two VA 
psychologists, neither of whom had previously examined him.  
It was noted that the veteran's claims file was reviewed.  It 
was stated that the current evaluation was based on 
information provided by the veteran, using the records for 
corroboration.  The examiners noted that under general 
questioning, the veteran described some specific stressors 
and symptoms but also tended to describe those things vaguely 
and globally.  It was reported that when asked more specific 
questions the veteran invariably endorsed having had the 
experience or symptom suggested.  It was opined that these 
tendencies accounted for some of the discrepancies in 
accounts given to different examiners and that this style 
also seemed consistent with previous psychometric findings of 
a tendency to over-report symptoms.  

A complete history beginning prior to service was taken.  The 
veteran reported being in Vietnam for three weeks and 
discussed the stressful incidents he experienced in Cuba.  
The veteran reported having auditory and olfactory 
hallucinations, having only a few friends, having an aversion 
to being around people and having suicidal ideation.  He also 
reported having nightmares of the traumatic scenes he 
witnessed in service. 

It was the impression of the examiners that the veteran 
reported a number of PTSD symptoms and traumatic events.  It 
was noted that he had produced some confirmation of the 
events in Cuba even though it disputed the veteran's account 
of a specific death and of the general morale of the Marines.  
The examiners stated that the symptoms currently reported 
fell short of diagnostic criteria for avoidance symptoms and 
also fell short of criteria for arousal symptoms.  It was 
also noted that the veteran, in the present interview, 
previous interviews and psychological testing evidenced a 
propensity for over-reporting of symptoms and inconsistent 
reporting of details of his history.  The examiners opined 
that this cast doubt on the credibility of the symptoms 
reported.  It was further noted that the veteran reported 
symptoms not typical of PTSD such as auditory hallucinations 
some of which superficially seemed to be related to the 
inservice trauma.  It was stated that he also described mild 
to moderate chronic depression as well as behaviors and 
history suggestive of an antisocial personality disorder.  
The diagnoses were: dysthymic disorder; substance dependency, 
alcohol, continuos; history of polysubstance abuse; and 
antisocial personality disorder.  

In an August 1998 letter the above noted VA psychologists 
entered an addendum to the June 1998 VA examination.  It was 
stated that in regard to the issue of a chronic acquired 
psychiatric disorder, it was the opinion of both 
psychologists that during service, the veteran showed 
symptoms of depression that persist currently as evidenced by 
the diagnosis of dysthymic disorder.  It was opined that the 
onset of those symptoms predated service and that the 
depression was secondary to his antisocial personality 
disorder in that it reflected poor frustration tolerance for 
the consequences of his antisocial or irresponsible behavior.  

It was noted that the reasoning behind that opinion was based 
on service records which showed evaluations in 1969 and 1970 
and the finding in 1970 of passive aggressive personality 
disorder with evidence of mild depression.  The examiner's 
pointed out that the service records showed the veteran was 
being sought by authorities for automobile theft and 
transporting an automobile across state lines.  It was also 
pointed out that the veteran reported on VA examination that 
he had dropped out of high school because he had gotten into 
a lot of trouble.  It was stated that in the June 1970 
evaluation it was stated that the veteran had deliberately 
hurt himself three months before entering service by jumping 
off a railroad trestle.  It was reported by the veteran that 
his motive was that he was tired and felt like everything was 
against him.  

It was opined that the veteran's mental state prior to 
service strongly suggested that he was showing reactive 
depression in reaction to the consequences of his antisocial 
behavior.  He attempted to avoid legal consequences of his 
antisocial behavior by enlisting in the Marines and that he 
could not adjust to military life as evidenced by his 
statements in 1970 that he could not put up with the service 
anymore and that he was very down about being in the service.  

The examiner also stated that the best evidence that the 
veteran's depression was due to poor adjustment rather than 
stressors at Guantanamo Bay, Cuba was that he was treated for 
complaints of depression and feeling suicidal in 1969, prior 
to going to Cuba.  It was reported that the veteran currently 
displayed dysthymia or chronic depression related to his 
marginal adjustment including job instability, chronic 
substance abuse and impaired social relationships.  The 
examiners found that these factors could best be viewed as 
long-term consequences of his antisocial personality 
disorder.  It was stated that depression in reaction to his 
current circumstances paralleled his depression in reaction 
to difficult circumstances that he experienced prior to and 
during military service.  It was opined that however, there 
did not seem to be a direct causal relationship or continuity 
between the depressions and that instead, the depression each 
time seemed to be a consequence of his antisocial personality 
disorder.  


Acquired Psychiatric Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service 
in the Armed Forces. 38 U.S.C.A. § 1110 (West 1991). The 
veteran and his representative maintain that service 
connection is warranted for an acquired psychiatric 
disability.  The record shows that the veteran was shown to 
have a personality disability diagnosed in service as passive 
aggressive personality, and that his current symptoms have 
been found to be secondary to a personality disability.  As 
detailed in the Evidence section above, this finding was 
determined by two collaborating VA psychologists who based 
the finding on a review of the claims file and a current 
examination.  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing veteran's 
compensation benefits. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1998); Beno v. Principi, 3 Vet.App. 439 (1992).  Since the 
law is controlling, the appeal as to this issue must be 
denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).

PTSD

As noted above the grant of service connection for PTSD 
requires that there first be a verified stressor which 
occurred in service.  Here, the veteran has claimed that 
while stationed in Cuba he witnessed the death of a fellow 
serviceman as well as the death of several civilians trying 
to defect to the United States.  The record shows that the 
veteran was stationed in Guantanamo Bay, Cuba in 1970.  This 
is confirmed by military personnel records as well as a lay 
statement from a comrade of the veteran.  In addition, there 
are of record two statements from the veteran's former 
commanding officer in Cuba in which it is reported that 
several Cubans trying to defect were shot and killed, and 
that an American was killed accidentally when he was involved 
in maintenance of a mine and accidentally stepped on one.  
While these statements from the veteran's former commander 
contain some inconsistencies when compared with the veteran's 
contentions (e.g., the accidental killing of a Marine versus 
the suicide of a Marine; no Marines were bothered by the 
killings of civilians) the RO determined that the veteran met 
one prong of the regulatory requirement for PTSD, in that he 
had submitted credible evidence of a verified stressor.  
Since his claimed stressors are noncombat related, his lay 
testimony is not, by itself sufficient to establish that the 
stressors occurred.  Moreau v. Brown, 9 Vet. App. 389 (1998).  
Here, the service records documenting his presence in Cuba in 
1970 and the statements of his former commanding officer 
concerning the incidents which occurred have been deemed to 
be credible evidence of the inservice occurrence.  

Ultimately then, the Board finds that the critical issue with 
respect to the veteran's claim for service connection for 
PTSD in this appeal on the merits, involves the question of 
whether there is medical evidence of a clear diagnosis of 
PTSD.  The record shows that PTSD was diagnosed in 1985; 
however the diagnosis was qualified in that it included a 
finding that exacerbation of the disorder was not found.  
PTSD was also diagnosed in January 1986; however this was not 
based on verified stressors, but rather on statements not 
verified in the record, that is, that the veteran reported he 
was feeling guilty regarding the two peopled that he had 
killed in Vietnam.  The record does not show that the veteran 
was stationed in Vietnam or that he killed any people during 
service.  In 1987, the diagnosis of PTSD was reported as 
questionable and also based on unverified stressor relating 
to Vietnam service.  While VA and Vet Center outpatient 
records show diagnoses of PTSD in the 1980's, these were 
based on history provided by the veteran and there are also 
diagnoses of various other psychiatric disabilities, 
including depression, adjustment disorder, schizo-affective 
disorder and bipolar disorder.  

It is noted that PTSD was diagnosed on several occasions in 
the early 1990's.  These diagnoses are based on history 
provided by the veteran rather than verified stressors.  It 
is noted that in 1993, a social worker at the Vet Center 
opined that the veteran had PTSD and that this was due to his 
military service.  However this diagnosis was qualified with 
the statement that the veteran's stressors were not 
documented and the social worker stated that the veteran's 
condition was complex.  He also stated that it was beyond his 
capacity to offer a comprehensive psychiatric diagnosis.  

The current evidence of record determines that the veteran 
does not have PTSD related to service, but rather dysthymic 
disorder secondary to a personality disorder.  In 1997, it 
was the consensus of a VA physician and a VA psychologist 
that the veteran had dysthymic disorder complicated by 
substance and alcohol abuse.  This finding was based on a 
review of the claims file, psychological testing, and 
examination of the veteran.  In an addendum, the examiners 
specifically stated that a diagnosis of PTSD was not 
indicated.  Reasons and bases were given for such finding.  
These included a history of inconsistencies regarding 
symptoms and events, noted by examiners and on testing, 
treatment records and a current examination.  

It is noted that in May 1998 a psychologist stated that a 
finding of PTSD was not clear, and that in giving the veteran 
the benefit of the doubt, he could diagnose PTSD.  However, 
in June 1998, two different psychologists examined the 
veteran and concluded the veteran had dysthymic disorder, 
substance abuse and anti social personality disorder.  This 
conclusion was drawn after a complete review of the claims 
file and examination of the veteran and was supported by 
reasons and bases.  This evidence is current and more 
probative of the issue at hand.  In reviewing the record in 
its totality, the Board finds that there is no current, 
clear, diagnosis of PTSD related to the inservice stressors.  
As such, the claim must be denied.  


ORDER

Service connection for an acquired psychiatric disability to 
include PTSD is denied.  





	__________________________________
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

